Appeal by the employer and insurance carrier. The only questions presented are, first, whether the evidence justified the conclusion that claimant sustained an 86.67 per cent loss of vision; second, whether the carrier was prejudiced by the conduct of the hearings. The olaim was originally contested on additional grounds but these were dropped. The record disclosed that the claimant wore glasses before the accident but that he never had any trouble with his eyes other than that they required a change of glasses every three or four years. There was no detachment of the retina before the accident. The evidence is very full to the effect that the accident resulted in the lowered vision. The evidence amply supports the award, and no error requiring reversal was committed in the hearings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.